Title: John Adams to Thomas Jefferson, 20 Dec. 1785
From: Adams, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            

              Grosvenor Square

              Decr 20. 1785
            
          

          Mr Barretts Arrival at Paris, is a
            lucky Event, and his Appointment by the Merchants in Boston a judicious Step; but I am
            not So clear in the Choice he makes of L’orient to reside in.— —Paris, or even Havre,
            Seems to me a better Situation. Paris in preference to all others.— —If Boylstone would
            Act in concert with him, his Capital, would be equal to every Thing which relates to the
            Business: But he is a Singular Character irritable, fiery, avaricious, parcimonious, to
            a degree, that made me always doubtfull whether, he would Succeed: besides his Age and
            Ignorance of the Language. it is to be regretted that his Cargo cannot be put into the
            Hands of Sangrain because it is a great Object, to bring that Gentleman into an
            Acquaintance with the Qualities of the white Sperma Cæti Oil, and into a Course of
            Experiments of its Use. The first Point to be gained, is to Shew, that this Oil,
            considering all its Properties, may be used in the Reverberes cheaper, than the Olive
            Oil, Neatsfoot Oil, or Linseed Oil, or whatever other Substance goes to the Composition
            of that with which they now enlighten their Cities. We must engage OEconomy, as an
            Advocate in our Cause, or we shall finally loose it.— —The Marquis Tells me, the Duty is
            reduced to 7. Liv. 10. s the
            Barrique of 520 Weight—you State it at 11lt: 10s.—I should be glad to be exact in this Information, and to
            know which is right. But, 11lt: 10s the Barrique, even as you state it, is so much less than 18£. 3s. sterling the Ton, the
            Allien Duty paid here that one would think it must turn all the Trade to France as I
            hope it will, and as it certainly will if the French Government encourage the
            Attempt.—if an American Merchant can fix himself at Paris and remain a Man of Business,
            and not become infected with a Rage for Amusements, he might by corresponding with all
            the great Cities of the Kingdom soon do a great deal, towards introducing an extensive
            Trade between the United States and the French.
          I am extreamly Sorry for the Accident, which has retarded Mr Barclay, but I think with you that We must submit to it, for
            a reasonable Time.—But I hope Mr Barclay will not
            Suffer himself to be delayed one moment unnecessarily.—if any Pretences or Excuses for
            postponing are contrived, I hope he will break away from them all.—it is a horrid Thing,
            that Business so essential should have been neglected so long.—
          The Chevr. De Pinto is Sick, which will
            unluckily retard our Affair with him. But I will quicken it as Soon and as much as I
            can.
          With great Esteem I am, dear Sir your / most obedient Servant
          
            
              John Adams.
            
          
        